Case 1:21-cv-00012-WFK-LB Document 11 Filed 03/08/21 Page 1 of 2 PageID #: 30




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
 AASIR AZZARMI,                                            :
                                                           :
                                   Plaintiff,              :
                                                           :
                             v.                            :
                                                           :
 ANN MARIE DONNELLY; “BO”                                  : ORDER
 JOHNSON, MELISSA SALCEDO; DOES 1- : 21-CV-12 (WFK) (LB)
 10,                                                       :
                                                           :
                                    Defendants.            :
                                                           :
----------------------------------------------------------- X
WILLIAM F. KUNTZ, II, United States District Judge:

         On December 10, 2020, Aasir Azzarmi (“Plaintiff”), also known as Nicholas Pimentel,

filed this pro se action asserting claims under Bivens v. Six Unknown Named Agents of the

Federal Bureau of Narcotics, 403 U.S. 388 (1971) (“Bivens”) and the Religious Freedom

Restoration Act (“RFRA”). By order dated January 20, 2021, the complaint was dismissed but

Plaintiff was “afforded thirty days leave to file an amended complaint if he can, in good faith,

assert a RFRA claim against an individual federal officer.” ECF No. 8 at 10–11. By Order dated

March 3, 2021, the Court denied Plaintiff’s motion for reconsideration of the January 20, 2021

Order.

         Plaintiff has not filed an amended complaint within the time allowed. However, given

his pro se status, his assertion in his motion for reconsideration that he did not receive the

Court’s January 20, 2021 Order until February 10, 2021, ECF No. 9 at 4, and in an abundance of

caution, Plaintiff is afforded an additional 30 days’ leave in which to file an amended complaint

setting forth a plausible RFRA claim against an individual federal officer as directed in the




                                                  1
Case 1:21-cv-00012-WFK-LB Document 11 Filed 03/08/21 Page 2 of 2 PageID #: 31




Court’s January 20, 2021 Order. If Plaintiff chooses to file an amended complaint, he must do so

within 30 days of this Order.

          If Plaintiff fails to submit an amended complaint within 30 days or if the amended

complaint does not comply with the January 20, 2021 Order, judgment dismissing this action

shall be entered.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court

is respectfully requested to mail a copy of this Order to Plaintiff and note the mailing on the

docket.



                                                      SO ORDERED.



                                                             s/ WFK
                                                      ______________________  _
                                                      HON. WILLIAM F. KUNTZ, II
                                                      UNITED STATES DISTRICT JUDGE
Dated: March 8, 2021
       Brooklyn, New York




                                                  2
